DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on November 17, 2020.
In view of applicant Argument/Remarks and amendments filed on November 17, 2020 with respect to 35 U.S.C. 112(f) claim interpretation have been fully considered and the claim interpretation with respect to 35 U.S.C. 112(f) is withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1-3 of the specification. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:

Examiner's Statement of Reason for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Multifunction Machine, Image Scanning Apparatus, Control Method for Multifunction Machine and Computer Readable Storage Medium, that Controls Conveyance of a Document on the Basis of The Thickness of the Document.
Claims 1, 6, 10 and 11 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] wherein, in a case where execution of a copy function is instructed after selection of the copy function, (i) the object is displayed in accordance with the document placement detection while a function selection screen, through which at least the copy function is selected, is displayed, (ii) the storage stores the information indicating the document thickness and is received by the object, and (iii) the conveyor conveys the document based on the stored information indicating the document thickness.” along with all other limitations as required by independent claim 1.
“[6] […] wherein, in a case where, after display of a login screen, execution of a copy function is commanded through a copy screen displayed after the user has logged in, the object is displayed in accordance with the document placement detection while the login screen is displayed by the display, the storage stores the information indicating the document thickness received by the object, and the conveyor conveys the document based on the stored information indicating the document thickness.” along with all other limitations as required by independent claim 6.
“[10] […] wherein, in a case where execution of a copy function is instructed after selection of the copy function, (i) the object is displayed in accordance with the document placement detection while a function selection screen, through which at least the copy function is selected, is displayed, (ii) the storage stores the information indicating the document thickness and is received by the object, and (iii) the conveyor conveys the document based on the stored information indicating the document thickness.” along with all other limitations as required by independent claim 10.
“[11] […] wherein, in a case where execution of a copy function is instructed after selection of the copy function, (i) the object is displayed in accordance with the document placement detection while a function selection screen, through which at least the copy function is selected, is displayed, (ii) the storage stores the information indicating the document thickness and is received by the object, and (iii) the conveyor conveys the document based on the stored information indicating the document thickness.” along with all other limitations as required by independent claim 11.
Specifically, the closest prior art, Yoshimura et al. (2017/0052278), Hirao (2020/0137261), Hayamizu (2019/0227426), Watanabe et al. (2019/0212684), Maejima et al. (2017/0336748) and Ikeda (2012/0013955), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-5, 7-9 and 12 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0137261 A1 “Hirao” teaches an image processing apparatus capable of suppressing occurrence of an error due to an increase in the amount of data transfer per unit time while suppressing occurrence of an error due to thickness of a conveyed document sheet. A conveying speed of a document sheet is controlled based on the thickness thereof. As a frequency of an image transfer clock for transferring image data of the document sheet from a scanner section to an image processor, a frequency is used which is the lower of a first frequency determined based on whether an image processing process is executed in parallel with any other image processing process different from the image processing process and a second frequency determined based on the thickness of the document sheet.
US 2019/0227426 A1 “Hayamizu” teaches an image-reading device is provided with a first detection unit for detecting that the front side of a cover is within a first distance to ca copy holder, a second detection unit for detecting that an opening/closing support part is within a second distance to the copy holder, and a control unit. The control unit: acquires first detection information due to the 
US 2019/0212684 A1 “Watanabe et al.” teaches an image forming apparatus includes: a display unit; a storage unit in which sheet setting information for specifying a sheet to be printed is stored in advance; a sheet accommodating unit in which the sheet to be printed is accommodated; a sheet detection unit that detects whether or not there is a sheet in the sheet accommodating unit; and a confirmation display control unit that causes the display unit to display a sheet setting confirmation screen that includes the sheet setting information stored in the storage unit, in which in a case where the sheet detection unit detects that a sheet is supplied to the sheet accommodating unit, the confirmation display control unit causes the display unit to display the sheet setting confirmation screen.
US 2017/0336748 A1 “Maejima et al.” teaches an image forming apparatus is provided that forms an image on a sheet material based on a sheet material setting relating to the sheet material. The image forming apparatus includes an accepting unit configured to accept a selection of a sheet material type, a thickness measurement unit configured to measure a thickness of the sheet material, and a setting determination unit configured to determine the sheet material setting that relates to the thickness of the sheet material based on the 
US 2012/0013955 A1 “Ikeda” teaches the ratio between first reference data which is acquired by scanning the surface of a white member in a state where the size of a gap is substantially equal to that when a document is scanned and second reference data which is acquired by scanning the surface of the white member in a state where the size of the gap is smaller than that when the document is scanned is calculated as a reference data ratio, and the reference data ratio is stored. In generating shading data for correcting image data of each document, the reference data ratio being stored is multiplied by third reference data which is acquired by scanning the surface of the white member in a state where the size of the gap is substantially equal to that when the document is scanned, thereby generating shading data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672